                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



SHAWN LOUIS SUTTER,                      No. CV 17-07245-SVW (DFM)

         Plaintiff,                      Order Accepting Report and
                                         Recommendation of United States
            v.                           Magistrate Judge

UNITED STATES OF AMERICA et
al.,

         Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. No objections to the Report and
Recommendation were filed, and the deadline for filing such objections has
passed. The Court accepts the findings, conclusions, and recommendations of
the United States Magistrate Judge.
///
///
///
///
///
///
     IT IS THEREFORE ORDERED that the Complaint and this action be
dismissed without prejudice.


Date:   October 7, 2019              ___________________________
                                     STEPHEN V. WILSON
                                     United States District Judge




                                 2
